Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/23/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response of 8/213/2021 be considered. 

Claim status
           Applicant has amended Claims 1, 3, 7, and 9, cancelled claims 8 and 35, and added new claims, Claims 37-40
Claims 10-14, 16-19, 22, 27 and 31 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 3, 5-7, 9, 21, 24-26, 28-30, 33-34, and 36-40 are under consideration. 


Withdrawn Claim Rejections - 35 USC § 112(a)
The prior rejection of Claims 1, 3, 5-7, 9, 21, 24-26, 28-30, 33-34, and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendment of Claims 1 and 3 to describe the searching step.


	Withdrawn Claim Rejections - 35 USC § 112(d)	
The prior rejection of Claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in light of Applicant’s amendment of Claim 3 to remove the selection criteria based on string frequency. 


Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 3, 5, 7-8, 21, 24-26, 28-30, and 33-36 under 35 U.S.C. 103 as being unpatentable over Raab et al. (US 8,224,578, patented 7/17/2012, prior art of record) is withdrawn in light of Applicant’s amendment of Claims 1 and 3 to include a processing step comprising a suffix tree or array, which is a limitation Raab does not teach.

The prior rejection of Claims 6 and 9 under 35 U.S.C. 103 as being unpatentable over Raab et al. (US 8,224,578, patented 7/17/2012, prior art of record), in  view of Ding et al., (BMC Bioinfo, 2012, 13:1-16, prior art of record) is withdrawn in 



NEW GROUNDS OF REJECTION

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 5, 7, 21, 24-26, 28-30, 33-34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Raab et al. (US 8,224,578, patented 7/17/2012, prior art of record) in view of McMillen (US 2014/0371109, filed 5/15/2014)

Raab teaches a method for designing an optimizing a nucleic acid sequence for expression of a protein of interest in a host cell comprising an iterative codon optimization algorithm (Abstract, col 1, 1st para.). Note in regard to claim 3, Raab teaches the protein of interest is endogenous to the host cell (col 14, lines 1-30, see Example 3). In regard to claims 1 and 3, the method comprises the following steps: 
Raab discloses the presence of a reference set of polynucleotide sequences from the genome of predefined organism (col 6, 2nd to 4th para., col 8, 1st para.), which are stored in a computer’s memory for later alignment with test sequences (col 9, last para., col 17, 1st para., col 23-40). 
Furthermore, Raab teaches generating a reference set of “test sequences”  (col 2, lines 43-52, see also Fig. 2). Raab teaches searching said sequences to select degenerate strings of consecutive codons to be optimized (i.e., “CDS”) (col 2-col 3, col 9 to col 10, col 15, lines 10-55, see Fig. 1 & 2), concatenating (i.e., “connecting” or “joining”) said strings of codons (col 3, lines 45-55, col 4, last 3 para., see Fig. 1) to form a new test sequence. Note that Raab teaches the method is directed to a genus of proteins of interest to be expressed in a genus of host cells (col 14, lines 1-33, col 13, 
Raab teaches searching for the subsequences are weighted so to “maximize the number of varied codons for the purpose of the best possible optimization” (col 16, 3rd para.). Furthermore, Raab teaches m is the number of amino acids, which corresponds to DNA sequences of 15 to 30 consecutive nucleotides (i.e., “3m bases”, see col 2, lines 53-58, col 15, 2nd para., see also Fig. 1). Considering that Raab teaches the prior art assessed sequences as short as 1 codon of 3 bases, one of ordinary skill in the art would have considered 5 to 10 codons as a preference for longer sequences over shorter sequences. The phrase “longer subsequence” is not limited by Applicant’s specification to some threshold length, and since Applicant’s specification explicitly encompasses lengths of “several bases (less than 10)” (p. 27, line 10), the nucleotides sequences of between 15 to 30 bases of Raab would have been predictably obvious longer sequences to choose in the taught method. Thus Raab suggests that longer sequences of codons are preferred. In regard to providing a selection criterion, Raab suggests that “positions at which more codons are available for selection participate more in the criterion weight than positons at which only a few codons or even only a single codon are available for selection” (col 7, lines 20-26). Raab goes on to teach “It is moreover possible to provide for repeats below a certain length and/or repeats whose weight fraction is below a certain threshold not to be taken into account.” (col 9, last para.), thereby providing an enabling disclosure for making preferences for longer subsequences as a selection criterion. Thus, Raab suggests a weight criterion for maximizing length for the best possible sequence optimization.
 the codon which expresses most frequently is a selection criterion (col 6, lines 45-66, see also col 7-col 8, 1st-2nd para., col 9, 2nd para.). In addition, Raab teaches selecting high frequency codons especially when the tRNA frequencies of the expression system need not be taken into account (col 8, 2nd para.). Thus, Raab suggests a weight criterion for maximizing frequency for the best possible sequence optimization.
Raab teaches embedding (i.e., “assembled”) the connected strings in a transcript sequence encoding the protein of interest (see Example 3). Specifically, Raab discloses the steps of “connecting” or “joining” said strings of codons (col 3, lines 45-55, col 4, last 3 para., see Fig. 1A, box 5 & Fig. 2) to form a new test sequence. Again, since the taught method is computer based, it would have been obvious to store the sequence on a computer readable memory file.
Raab teaches displaying the “output” of said optimized transcript so that it can 
be expressed from a vector (col 16, 1st para., Example 3, col 48 discloses optimized transcript, see also Fig. 1B).
Finally, Raab teaches the method is an iterative process, wherein after each step of the search, the length of the string is increased at its endpoint (col 3, last para., see Figs 1 & 2).
However, in regard to claims 1 and 3, although Raab teaches a motif search for aligning strings of test sequences with genomic sequence of the organisms of interest, they are silent to which program to using a suffix array as the string matching program.

In regard to claims 1 and 3, McMillen teaches generating and storing a reference set of polynucleotide sequence from a host organism, and generating a suffix tree that in the index of the reference genome is searched as tree-like data structure, wherein starting from a short subsequence, the subsequence is incrementally extended sequences by tracing a path through the tree like data structure until the subsequence attains an optimal length [0117-0118]. Furthermore, McMillen discloses the use of the Burrows-Wheeler algorithm to make the suffix tree [0116, 0121], which is a well known to search in linear time.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice the method of optimizing a nucleic acid sequence comprising the searching steps as taught by Raab et al. and combine the steps of searching a suffix tree as taught by McMillen with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by McMillen because the use of suffix tree based algorithms can more efficiency and more accurately arrive at an optimal nucleic acid sequence with less processing time [0076].
In regard to claim 5, Raab teaches processing the strings of codons using dynamic programing algorithms (col 9, 4th para. col 18, 2nd – 4th para., see Example 1).
In regard to claim 7, as stated supra, Raab teaches the method accounts for the occurrence frequency of the codons.
rd para. - col 5, 2nd para.), thereby generating discontinuous strings of codons.
In regard to claim 24-26, 28-29, as stated supra, Raab teaches the preference for the maximal length of the subsequences, which are nucleic acid codons that encode amino acids. Specifically in regard to claim 28, Raab teaches the sequences are a codon pair (col 30-32, see “TCATCA”). Furthermore, as stated supra, the combined suffix tree based searching of McMillen analyzes each subsequence to grow the subsequence to the optimal length.
In regard to claim 30, both Raab and McMillen teach the nucleic acid sequences are derived from genomic DNA (col 6, line 25, see Example 3 of Raab, and [0020-0021, 0102, 0114] of McMillen).
In regard to claim 33, as stated supra, Raab teaches embedding the optimal sequences in a transcript for protein production in a host cell (Example 3).
In regard to claim 34, as per optimizing two selection criteria independently, Raab teaches differentially weighting two optimization criteria when optimizing the sequences, wherein only one optimization criteria is applied at a time (col 40, 1st para.). Specifically, Raab teaches that one selection criteria (i.e., codon usage) is optimized, but the other criteria is kept the same (i.e., GC content), and in the alternative, Raab teaches opposite selection criteria (i.e., GC content) is optimized, but the other criteria is kept the same (i.e., codon usage) (Example 2, Figs. 5-8). Thus, it would have been obvious to apply selection criteria between two subsequences (i.e., that independently weight the two selection criteria), wherein one selection criteria (i.e., frequency) is 
In regard to claim 36, Raab teaches a string of 15 codons (i.e., 45 nucleotides) (col 9, 1st para., 16, last para.), in addition to another 20-30 nucleotides at the end of the sequence (col 18, 4th para., Fig. 2 & 3), thereby generating a string of at least 50 nucleotides. 
In regard to claims 37 and 38, as stated supra, Raab teaches the search string is a consecutive sequence that extended at on endpoint (see Fig. 2). Raab states that with “each iteration step, a test sequence which comprises the CDS at its end is formed” (col 15, lines 20-22). See also col 4, 3rd para., wherein “the nucleotide sequence to be optimized is initially enlarged successively on one side”. Furthermore, as stated supra, McMillen teaches that the suffix array allows the extension of the sequence at an end point.
In regard to claims 39 and 40, Raab teaches the “genome” of organism is used (col 6, 1st and 3rd para.), while McMillen explicitly teaches the reference set is built from the entire genome [0102, 0114].  Accordingly, it would have been an obvious choice to one of ordinary skill in the art when practicing the taught method so as to avoid homology regions between the optimized sequence and the genomic sequences of the host organism for expression (col 6, 3rd para.). 
Hence, the claimed invention was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/23/2021 are acknowledged.
Applicant argues that Raab does not make obvious the claimed method of designing a polynucleotide. First, Applicant argues that Raab’s test sequence does not make obvious the claimed reference set of polynucleotides sequences of a host cell. Specifically, Applicant argues that Raab is silent to the pool of codons used for the optimized nucleotide sequence and only teaches sequences to avoid such as homology regions in the genome sequence of the predefined organism.
Second Applicant argues that Raab does not conduct a search on the test sequence and only varies it, wherein only the codons within the VVV window are varied. 
Third, Applicant argues that in regard to the claimed searching steps directed to preferentially weighting longer subsequences than shorter subsequences, the prior art of Raab is directed to options for codon usage, not longer strings of codons to be concatenated.  Specifically, Applicant argues that cited prior art of Raab on col 16, 3rd para. is directed to maximizing the number of codons that are varied, and does not teach or suggest longer strings of codons.
Finally, Applicant argues that the amended claims now require the limitation of generating for the reference set a suffix tree or suffix array. Applicant argues that the inventors found that using a suffix structure allowed finding the longest string over a period of time linear with size of the reference set. 
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the obviousness rejection over Raab has been withdrawn. However, Raab has been reapplied in view of McMillen et al. (2015), who teaches it 
In regard to Applicant’s first, argument, the Examiner has expanded that Raab discloses the existence of a prerequisent reference set of polynucleotide sequences from the genome of predefined organism (col 6, 2nd to 4th para., col 8, 1st para.), which are stored in a computer’s memory for later alignment with test sequences (col 9, last para., col 17, 1st para., col 23-40). Furthermore, the secondary art of McMillen expands on the use of the reference set from the genome of organism to generate a suffix tree.
In regard to Applicant’s second arguments that Raab merely varies codon positions and does not search to select strings of sequence, as stated supra, McMillen teaches that the search is based on incrementally extended sequences by tracing a path through the tree like data structure until the subsequence attains an optimal length.
In response to Applicant's third arguments in regard, Raab teaches m is the number of amino acids, which corresponds to DNA sequences of 15 to 30 consecutive nucleotides (i.e., “3m bases”, see col 15, 2nd para., see also Fig. 1). Considering that Raab teaches the prior art assessed sequences as short as 1 codon of 3 bases, one of ordinary skill in the art would have considered 5 to 10 codons as a preference for longer sequences over shorter sequences. The phrase “longer subsequence” is not limited by Applicant’s specification to some threshold length, and since Applicant’s specification explicitly encompasses lengths of “several bases (less than 10)” (p. 27, line 10), the nucleotides sequences of between 15 to 30 bases of Raab would have been predictably obvious longer sequences to choose in the taught method.



Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Raab et al. (US 8,224,578, patented 7/17/2012, prior art of record), in view of McMillen (US 2014/0371109, filed 5/15/2014), as applied to claims 1 and 5, in further view of Ding et al., (BMC Bioinfo, 2012, 13:1-16, prior art of record).

As stated supra, Raab in view of McMillen suggest a method for optimizing the expression of a protein of interest in a host cell comprising an algorithm directed to concatenated strings of codons using a suffix tree.
In regard to claim 6 and 9, although both Raab and McMillen teach using a dynamic programing method (see col 9, 4th para., col 18, 2nd & 4th para., col 20, last para. of Raab, as well as [0189-0190, 0416, 0450, 0452] of McMillen), they are silent with respect to a dynamic programing method that minimized the number of strings or has a particular recursion depth to identify a plurality of strings.
Deng teaches a method for identifying strings of nucleic acids based on their frequency of occurrence using a dynamic programming algorithm (Abstract, Results). 

In regard to claim 9, Deng teaches that the overall distribution of a motif can be calculated by recursively combining individual distribution data until only one remains (p. 6, 1st para.), which depends on the maximal length of the motif (i.e., l = 1, 2, …, k) (p. 6, 2nd para, see motif occurrence formula). Thus, a recursion depth shorter than the maximum length (i.e., k-1), results in a run time that is much shorter than the exponential number of possible coding sequences.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to practice the method of optimizing a nucleic acid sequence comprising a dynamic programing method as taught by Raab et al. and combine the steps directed to string number and recursion depth as taught by Deng with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Ding teaches that reducing string number can reduce bias (e.g., GC skew), but also would be a natural consequence of favoring longer strings as taught by Raab (i.e., with all else equal the longer the string, the fewer strings needed to cover a test region). Furthermore, as alluded to supra, combining the dynamic programing method of Raab with the assigned recursion depth of Deng reduces computing time for longer strings by applying the optimization for sparse motifs (p. 2, Background, last para., p. 13, last para).
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/23/2021 have been acknowledged above.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633